Civil action to recover damages for an alleged negligent injury.
The usual issues of negligence, contributory negligence, assumption of risk and damages were submitted to the jury and answered by them in favor of the plaintiff. From a judgment on the verdict defendant appeals, assigning errors.
This case comes from the Twentieth Judicial District and was called for argument last week after the death of Chief Justice Clark. Two members of the Court think that a new trial should be awarded, while the other two held a contrary view. Thus the Court is evenly divided in opinion. Following the uniform practice of appellate courts in such cases, the judgment of the lower court is affirmed and stands, not as a precedent, but as the decision in this case. Durham v. R. R., 113 N.C. 240, and cases there cited.
No error.